                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

PAUL ALAN HILEMAN,                                )
                                                  )
                Plaintiff,                        )
                                                  )
         v.                                       )         No. 4:19-cv-62-PLC
                                                  )
JOSEPH ALVAREZ, et al.,                           )
                                                  )
                Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of a document filed by pro se plaintiff Paul

Alan Hileman. It appears plaintiff is attempting to file a civil rights complaint pursuant to 42

U.S.C. § 1983. However, the complaint is defective because it has not been drafted on the

Court’s form. See E.D. Mo. Local Rule 2.06(A). In addition, plaintiff has neither paid the filing

fee nor sought leave to proceed in forma pauperis. See 28 U.S.C. § 1915(a).

        Because plaintiff is proceeding pro se, the Court will allow him to file an amended

complaint. Plaintiff is warned that the filing of an amended complaint will replace the original.

E.g., In re Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th

Cir. 2005). Plaintiff must submit the amended complaint on a court-provided form, and the

amended complaint must comply with Rules 8 and 10 of the Federal Rules of Civil Procedure.

Rule 8 requires that the amended complaint contain a short and plain statement of the claim

showing entitlement to relief, and it also requires each averment of a pleading to be simple,

concise and direct.     Rule 10 requires plaintiff to state his claims in separately numbered

paragraphs, each limited as far as practicable to a single set of circumstances.
          In the “Caption” section of the amended complaint, plaintiff must state the first and last

name, to the extent he knows it, of each defendant he wishes to sue. Plaintiff should also

indicate whether he intends to sue each defendant in his or her individual capacity, official

capacity, or both. 1

          In the “Statement of Claim” section, plaintiff should begin by writing the first

defendant’s name. In separate, numbered paragraphs under that name, plaintiff should set forth

specific factual allegations about what that defendant did, as well as the constitutional right or

rights that defendant violated. Plaintiff should only include claims that arise out of the same

transaction or occurrence, or simply put, claims that are related to each other. See Fed. R. Civ. P.

20(a)(2). Alternatively, plaintiff may choose a single defendant and set forth as many claims as

he has against that defendant. See Fed. R. Civ. P. 18(a).

          If plaintiff is suing more than one defendant, he should proceed in the same manner with

each one, separately writing each individual defendant’s name and, under that name, in

numbered paragraphs, the factual allegations specific to that particular defendant and the right(s)

that defendant violated. Plaintiff should avoid naming anyone as a defendant unless that person

is directly related to his claim for relief. Plaintiff’s failure to make specific and actionable

allegations against any defendant will result in that defendant’s dismissal from this case.

          Accordingly,

          IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s prisoner civil rights complaint form.

          IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a copy of the

motion to proceed in forma pauperis form for prisoners.



  1
      The failure to sue a defendant in his or her individual capacity may result in the dismissal of that defendant.

                                                            2
       IT IS FURTHER ORDERED that plaintiff must file an amended complaint on the

Court’s form within thirty (30) days of the date of this Order.

       IT IS FURTHER ORDERED that plaintiff must either pay the $400 filing fee or

submit a motion to proceed in forma pauperis within thirty (30) days of the date of this Order.

       IT IS FURTHER ORDERED that if plaintiff files a motion to proceed in forma

pauperis, he must also file a certified copy of his prison account statement for the six-month

period preceding the filing of the complaint.

       IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, the Court

will dismiss this action without prejudice. If the case is dismissed for non-compliance with this

Order, the dismissal will not count as a “strike” under 28 U.S.C. § 1915(g).




                                                      PATRICIA L. COHEN
                                                      UNITED STATES MAGISTRATE JUDGE

Dated this 18th day of January, 2019




                                                 3
